Title: To George Washington from Timothy Pickering, 10 December 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Department of State Decr 10. 1796.
                        
                        The Secretary of State has the honour to lay before the President of the United
                            States the draught of a letter to Colo. Humphreys, with such of his communications as one
                            referred to and necessary to elucidate the remarks in the letter.
                        The Secretary who presents a letter from Joseph Sterlitz resident of New York,
                            communicating the request of his partner & uncle Philip Mark to be favoured with his
                            commission of Consul of the U.S. for Franconia, in Latin or German, none other being
                            admissible in that country; in consequence of which a commission in Latin has been made out,
                            bearing the date of the original in English.
                        
                            Timothy Pickering
                            
                        
                    